Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 1 of 26 PagelD: 1

LAW OFFICE OF JARRED S. FREEMAN LLC
3840 Park Ave (Suite #202a)

Edison, N.J. 08820

Tel (732)494-7900; Fax (732) 494-7904
N.J. ATTORNEY ID: 022362009

ATTORNEYS FOR PLAINTIFF SAMUEL NYANTENG

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

SAMUEL NYANTENG, Civil Action No

Plaintiff,
V.

JOHN S. THOMPSON, in his
Individual and official
capacity; SCOTT A. STEVENS;

in his individual and official
capacity; JOSEPH JAKUBIEC, in
his individual and official
capacity; JAMES MORRISSEY, in
his individual and official
capacity; PAULO CORREIA, in his
individual and official
capacity; RANDI BORGEN, in his
individual and official
capacity; CHRISTOPHER KALEY,

in his individual and official
capacity; ARTHUR CLARKE, in his
individual and official
capacity; and JOHN DOES 1-20,
(names being gender neutral and
fictitious),

Defendants.

BIVENS COMPLAINT; New Jersey Civil Rights Act,

N.J.S.A. 10:6-1 to 2 COMPLAINT; JURY DEMAND

Plaintiff, SAMUEL NYANTENG (“MR. NYANTENG” or “PLAINTIFF”),

resident of and residing in the State of New Jersey, by way of

complaint against the federal defendants says:

a
Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 2 of 26 PagelD: 2

PRELIMINARY STATEMENT

At all times prior to January 01, 2013, plaintiff was an
experienced and by his peers and employer a well respected
Immigration Services Assistant in the United States
Citizenship and Immigration Services (“USCIS”), assigned to
the Broad Street, Newark, New Jersey Unit.

On and after January 01, 2013, the above named federal
defendants, each of whom is a federal employee and is either
a supervisor of or co-worker with the plaintiff, or is an
investigator employed by USCIS or Department of Homeland
Security (“DHS”), (collectively the “federal defendants”)
jointly initiated and pursued a criminal investigation of the
plaintiff, essentially accusing him of the knowing and
intentional preparation and filing of bogus and false
documents, and conspiracy to commit such offenses, toward
the end of fraudulently obtaining a visa (“federal
investigation”).

The evidence and findings by the federal defendants,
that Mr. Nyanteng had filed a bogus and fraudulent I-751
application for a visa by committing the offenses of
tampering with official documents, false swearing and
perjury, were false and known by the federal defendants to be
false and the federal defendants were deliberately
indifferent to the fact that such evidence and alleged
findings were in fact false.

The results of and evidence related to the underlying
Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 3 of 26 PagelD: 3

federal investigation were reviewed by the Office of the
United States Attorney for New Jersey, which ultimately
rejected said evidence and refused to pursue or file an
indictment against Mr. Nyanteng.

The federal defendants, including but not limited to
Arthur Clarke, thereafter submitted the results of and
evidence related to the underlying federal investigation to
the Office of the Essex County Prosecutor (“ECPO”), and
insisted that the ECPO assume and undertake the criminal
prosecution of plaintiff and the ECPO ultimately agreed to
and did accept such evidence and thereafter pursued and filed
two indictments against Mr. Nyanteng.

On or about August 06, 2014, plaintiff was arrested
based on the federal defendants, and in particular defendant
Morrissey, issuing Criminal Complaint no. 0714-W-2014-15764,
which falsely charged Mr. Nyanteng with the criminal offenses
of false swearing and perjury during and in relation to the
I-751 application for issuance a federal visa.

Thereafter, the federal defendants did initiate, urge,
further assist and support the ECPO in its presentation to an
Essex County grand jury of the above criminal complaint.

On or about October 15, 2014, Essex County Indictment
no. 2014-10-2576 (“2576 case”) was filed and returned in
which Mr. Nyanteng was falsely named as having committed the
criminal acts and offenses of perjury, false swearing and
conspiracy to commit same during and in relation to the

application for issuance of a federal visa. This Indictment
Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 4 of 26 PagelD: 4

was thereafter dismissed because the 2576 case was fatally
flawed and there was no jurisdiction over Mr. Nyanteng.

On or about November, 19, 2014, Essex County Indictment
no. 2014-11-2791 (“the “Indictment” or the “2791 case”) was
filed and returned in which Mr. Nyanteng was falsely named as
having committed the criminal acts and offenses of tampering
with official federal documents, false swearing and
conspiracy to commit same during and in relation to the
application for issuance of a federal visa.

But for the efforts, support and urging by the federal
defendants, no Indictment would have been returned.

On May 03, 2019, some five years after Mr. Nyanteng was
falsely arrested, on bail and maliciously prosecuted, the
Honorable Verna Leath, J.S.C., issued an order dismissing with
prejudice the Indictment; thereafter on May 28, 2019, Judge Leath
further issued an order of expungement in favor of Mr. Nyanteng as to
the Indictment.

During the five years during which Mr. Nyanteng was being falsely
and maliciously charged in the Indictment and prosecuted, solely as the
result of the individual and combined efforts of the federal
defendants, plaintiff was subjected to and did suffer from stress,
anxiety and mental anguish as to having been falsely and maliciously
prosecuted through the efforts of and solely on account of the federal
defendants’ efforts.

Additionally, Mr. Nyanteng suffered consequential and direct
financial loss and was unjustly terminated from his USCIS employment

and deprived of his federal pay of some $47,000 annually and also of
Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 5 of 26 PagelD: 5
some $115,000, expended solely to address and defend against the above

indictment.

Lastly, solely in retaliation against plaintiff for having
secured the dismissal of the Indictment, the federal defendants have
also deliberately, falsely, recklessly and maliciously caused Mr.
Nyanteng’s federal USCIS employment to be terminated without cause;
additionally, the federal defendants have caused to be issued and
entered into the State of New Jersey and federal criminal databases a
false entry against Mr. Nyanteng, i.e., that there is an open and
unresolved criminal charge now pending against Mr. Nyanteng for
attempted bribery of a federal official, a charge which is totally
false and for which Mr. Nyanteng has never been charged and for which
he has no knowledge. This false accusation has directly resulted in Mr.
Nyanteng being barred from any employment in which a security or
criminal history check is required.

The Indictment arose solely from the egregious,
outrageous, and unlawful acts of the federal defendants; Mr.
Nyanteng seeks compensatory and punitive damages and other
relief pursuant to applicable federal civil rights laws, as
well as costs, expenses and attorneys fees, specifically for
the violation of Mr. Nyanteng’s rights, privileges and
immunities as guaranteed by the Fourth and Fourteenth
Amendments to the Constitution of the United States, and
pursuant to BIVENS v. SIX UNKNOWN NAMED AGENTS, 403 U.S. 388
(1971) and in violation of the New Jersey Civil Rights Act,
N.J.S.A. 10:6-1 to 2.

All the above acts and omissions committed by the
Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 6 of 26 PagelD: 6

federal defendants described herein, for which liability is
claimed, were done unlawfully, maliciously, recklessly,
negligently and/or with bad faith intentionally undertaken,
and said acts meet all of the standards for imposition of
punitive damages.

Mr. Nyanteng seeks to vindicate his right to be free from
false arrest, fabrication of evidence against him, malicious
prosecution, the use of unreasonable and excessive force, and

conspiracy to violate his civil rights.

JURISDICTION

This Court has jurisdiction over this action pursuant to 28
§§ 1331, 1343 and 1367, as one or more causes of action arise
under the United States Constitution and Federal Law. The
Court has pendent or supplemental jurisdiction as to the State
law claims.
Venue is proper in this District as it is either the
District in which defendants reside or are employed or the
District in which the claims arose.

PARTIES
Plaintiff, Mr. Samuel Nyanteng, is a citizen of the United
States. He was, at all relevant times, a resident of and
residing in the State of New Jersey. Mr. Nyanteng is an
African-American born in Ghana.
Defendant JOHN E. THOMPSON (“Thompson”), at all relevant times,

is an officer, employee, and agent of USCIS, and the District

6
10.

11.

Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 7 of 26 PagelD: 7

Director of the Newark Office. He is sued in his individual
and official capacity.

Defendant PAULO CORREIA (“Correia”), at all relevant times, is
an officer, employee, and agent of USCIS, and the Field
Office Director of the Newark Office. He is sued in his
individual and official capacity.

Defendant RANDI BORGEN (“Borgen”), at all relevant times, is an
officer, employee, and agent of USCIS, and the former Field
Office Director of the Newark Office. She is sued in her
individual and official capacity.

Defendant JOSEPH JAKUBIEC (“Jakubiec”), at all relevant times,
is an officer, employee, and agent of the United States
Custom and Border Protection (“CBP”). He is sued in his
individual and official capacity.

Defendant SCOTT STEVENS (“Stevens”), at all relevant times, is
an officer, employee, and agent of the United States Custom
and Border Protection (“CBP”). He is sued in his individual
and official capacity.

Defendant JAMES MORRISSEY (“Morrissey”), at all relevant times,
is an officer, employee, and agent of Immigration Customs and
Enforcement (“ICE”) and/or DHS. He is sued in his individual
and official capacity.

Defendant CHRISTOPHER KALEY (“Kaley”), at all relevant times,
is an officer, employee, and agent of Immigration Customs and
Enforcement (“ICE”) and/or DHS. He is sued in his individual
and official capacity.

Defendant Arthur Clarke (“Clarke”), at all relevant times, is an

7
12.

13.

14.

15.

Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 8 of 26 PagelD: 8

officer, employee, and agent of USCIS, and a Fraud Unit
Officer (“FDNS”) of the Newark Office. He is sued in his
individual and official capacity.

Defendants JOHN DOES 1-20 (“JOHN DOES 1-20”), were, at ali
relevant times, officers, employees, and agents of ICE and/or
DHS, whose actual identities are presently unknown, who were
acting within the scope of their employment, and whose actions
assisted and/or contributed to the unlawful, unconstitutional
and tortious conduct that resulted in the seizure and malicious
prosecution of Mr. Nyanteng. They are each sued in their
individual and official capacities.

At all relevant times, defendants Thompson, Jakubiec,
Morrissey, Borgen, Kaley, Clarke, Stevens, and JOHN DOES 1-
20, acted under the color of law with the power and authority
vested in them as federal law enforcement officers, agents

and employees of USCIS, CBP, ICE, and/or DHS and incident to
the pursuit of their duties as officers, employees and agents
thereof.

The above named defendant USCIS, CBP, ICE, and/or DHS
officers, employees and agents shall, at times, be referred
to collectively, as indicated by the attendant facts and
circumstances, as the “federal defendants.”

At all relevant times, the federal defendants, acted under the
color of law with the power and authority vested in them as
officers, agents, and employees of USCIS/CBP/ICE/DHS and
incident to the pursuit of their official duties and within the

scope of their employment.
16.

17.

18.

19.

Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 9 of 26 PagelD: 9
FACTUAL ALLEGATIONS

At all times prior to January 01, 2013, plaintiff was an
experienced and considered by his peers and employer to be a
well respected Immigration Services Assistant in the United
States Citizenship and Immigration Services (“USCIS”),
assigned to the Broad Street, Newark, New Jersey USCIS Unit.
On or about January 30, 2013, the federal defendants, and
each of them, initiated a criminal investigation of the
plaintiff, essentially accusing him of the knowing and
intentional preparation and filing of a bogus and false
Immigration Form I-751 application (“application”), and
conspiracy to commit such offenses, toward the end of
fraudulently obtaining a visa (“federal investigation”).

On or about January 10, 2014 defendant Jakubiec administered
a polygraph examination to Mr. Nyanteng, misrepresenting to
Nyanteng that this examination was part of the process of
Nyanteng having preliminarily accepted a promotion within
CBP; in fact, this examination was arranged by the federal
defendants as part of the investigation of Mr. Nyanteng
having allegedly filed a fraudulent visa application for one
Georjet Amoh.

During and in relation to this polygraph examination Jakubiec
violated Nyanteng’s due process rights by warranting to
Nyanteng that the entirety of the polygraph examination would
be videotaped and audio recorded; in fact Jakubiec, after the
examination had concluded, willfully and intentionally

destroyed and/or deleted the video and audio files of the
20.

21.

22.

23.

24,

25.

Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 10 of 26 PagelD: 10

examination to conceal his illegal conduct and his knowing
and intentional violation of Nyanteng’s rights.

Thereafter, Jakubiec falsely informed Nyanteng that he had
not passed the polygraph examination and that his answers
were untrue and deceptive.

Jakubiec then falsely informed Nyanteng that his only hope in
retaining his Government employment was to immediately
provide a full, complete and truthful written statement
explaining his false answers and that if Nyanteng exited the
examination room without the written statement, or consulted
with an attorney, Nyanteng would be immediately terminated
from Government service.

Jakubiec also denied and refused Nyanteng’s several requests
to consult with an attorney or to leave the examination room
or to use a restroom, which placed Nyanteng in circumstances’
tantamount to custodial interrogation.

Nyanteng then wrote a narrative explaining his allegedly
deceptive answers as dictated by pursuant to and as required
by Jakubiec.

Jakubiec, on or about January 10, 2014, then issued a report
falsely stating that Nyanteng had not passed the polygraph
test and had confessed in writing to having filed a false
Form I-751 application with several attachments.

Thereafter, and prior to August 05, 2014, the federal
defendants, and specifically defendant Stevens, presented the
false evidentiary findings against Mr. Nyanteng to the DHS

Office of Inspector General and United States Attorney for

10
26.

27.

28.

29.

Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 11 of 26 PagelD: 11

New Jersey, which, after review of said evidence, declined to
accept the criminal case for prosecution against Mr.

Nyanteng.

Thereafter, on or about August 05, 2014 the federal
defendants, and in particular defendant Morrissey and
defendant Clarke, filed an application through the ECPO for
issuance of a warrant of arrest against Mr. Nyanteng,
alleging Nyanteng had filed a false and fraudulent Form I-
751; the federal defendants knew, or should have known
through the exercise of due diligence, that such evidentiary
findings were false.

Thereafter, on or about August 05, 2014 the federal
defendants, and in particular defendant Morrissey and
defendant Clarke, filed an application through the ECPO for
issuance of a search warrant for Mr. Nyanteng’s Hillside, New
Jersey residence alleging that Nyanteng had filed a false and
fraudulent Form I-751; the federal defendants knew, or should
have known through the exercise of due diligence, that such
evidentiary findings were false.

This search warrant application was granted by the Superior
Court of New Jersey and the federal defendants thereafter
participated in the illegal and unlawful search of Mr.
Nyanteng’s residence, in violation of plaintiff’s Fourth
Amendment rights.

Thereafter, on or about August 07, 2014 the federal
defendants, and in particular defendant Morrissey and

defendant Clarke, caused issuance of Criminal Complaint No.

11
30.

31.

32.

33.

34.

Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 12 of 26 PagelD: 12
W-0714-15764-2014 (“Complaint”) through the ECPO against Mr.

Nyanteng for Nyanteng allegedly having filed a false and
fraudulent Form I-751; the federal defendants knew, or should
have known through the exercise of due diligence, that such
evidentiary findings were false.

This Complaint issued by Morrissey and Clarke falsely alleged
Mr. Nyanteng had committed the criminal offénse of perjury
relative to the Form I-751l, in violation of N.J.S.A. 2C:28-1.
In fact, the State of New Jersey and the ECPO do not have
jurisdiction for the criminal offense of perjury allegedly
committed in connection with the filing of false statements
made in federal immigration documents.

The federal defendants, and in particular Morrissey, Clarke,
and defendant Stevens, had a duty to verify and authenticate
evidentiary findings against Mr. Nyanteng but failed to do so
and intentionally withheld evidence favorable to Mr. Nyanteng
and were deliberately indifferent to whether such evidentiary
findings were in fact true or not.

The federal defendants, and in particular Morrissey, Clarke,
and Stevens, had a duty to prevent the false arrest of MR.
NYANTENG or the baseless issuance of a search warrant for Mr.
Nyanteng’s residence.

The federal defendants, and each of them, conspired with each
other due to and based upon Mr. Nyanteng’s country of origin
being Ghana, to fabricate evidence and the charges and
falsify the official reports allegedly incriminating Mr.

Nyanteng.

12
35.

36.

37.

38.

39.

Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 13 of 26 PagelD: 13
Thereafter, on or about October 17, 2014, defendant Kaley did

appear before an Essex County Grand jury as the State’s sole
witness and knowingly and intentionally presented the
foregoing false evidence and statements against Mr. Nyanteng
claiming that Nyanteng filed a false and fraudulent Form I-
751; in addition, Kaley falsely represented that he had
obtained information and evidence that Mr. Nyanteng had
committed the additional offense of bigamy, in that he was
married to two different women simultaneously.

Kaley knew, or should have known through the exercise of due
diligence, that such alleged evidentiary findings were false.
On the basis of the false and untrue evidence collected and
submitted by the federal defendants, and in particular
defendant Kaley, an Essex County Grand Jury eventually
returned Indictment no. 2014-11-2791 (“Indictment”) against
MR. NYANTENG, charging him with the offenses of Conspiracy,
Tampering with Official Records and False Swearing.

As the result thereof, MR. NYANTENG was falsely arrested and
charged with Conspiracy, Tampering with Official Records and
False Swearing based upon the false allegations of the
federal defendants.

During and in relation to the arrest and seizure of Mr.
Nyanteng, the federal defendants employed and exhibited
unnecessary and excessive force against Mr. Nyanteng by
undertaking forcible entry into Mr. Nyanteng’s residence and
with weapons drawn and at gunpoint extracted Mr. Nyanteng

from his bathroom while he was showering and obviously had no

13
40.

4l.

42.

43.

44,

Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 14 of 26 PagelD: 14

weapon on his person and forcible and roughly manhandled him,
although previously Mr. Nyanteng had at all times cooperated
and appeared when so requested.

MR. NYANTENG’S bail was set at $30,000 with a 10% option.
Thereafter, the federal defendants, and in particular
defendant Thompson and defendant Borgen, instigated and
caused the suspension of Mr. Nyanteng from his federal
employment based on the foregoing falsified and untrue
evidence and Nyanteng having been named in Essex County
Indictment no. 14-10-2576 (“2576 Indictment”), with
deliberate indifference as to whether the evidence acquired
and submitted to the ECPO was true or not.

Had defendant Thompson or defendant Borgen investigated the
matter they would have ascertained that the 2576 Indictment
had been dismissed and struck because it was fatally
inaccurate and baseless.

Defendant Thompson and defendant Borgen each had a duty to
Mr. Nyanteng to protect and safeguard Nyanteng’s due process
rights to be disciplined only on the basis of proven,
existing and verified facts, and not on the basis of
dismissed criminal charges or charges over which the ECPO did
not have jurisdiction.

Mr. Nyanteng advised Thompson and Borgen of the fact that the
2576 Indictment had been dismissed and was a nullity, which
was rejected by defendant Thompson and defendant Borgen
without explanation and plaintiff was suspended from his

federal employment.

14
45.

46.

Al.

48.

49.

50.

Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 15 of 26 PagelD: 15
By order the Hon. Verna Leath, J.S.C., filed May 03, 2019,

the Indictment against Mr. Nyanteng was dismissed in its
entirety and with prejudice.

The above order by Judge Leath was based upon that Court’s
extensive review of the federal defendants’ testimonies and
supposed incriminating evidence, after which the trial judge
concluded there was a lack of reasonable suspicion to issue
the criminal complaint or the search warrant in the first
place.

Judge Leath further concluded that: (1) MR. NYANTENG’S rights
were violated in the method and manner by which defendant
Jakubiec administered the polygraph test and thereafter
destroyed dispositive evidence; (2) federal Defendants did
not have a reasonable suspicion that MR. NYANTENG had
submitted a fraudulent Form I-751, and (3) there was no
probable cause for MR. NYANTENG’S arrest since the evidence
accumulated and submitted by the federal defendants was
manufactured, inadmissible and tainted.

Thereafter on May 28, 2019, Judge Leath further issued an order of
expungement in favor of Mr. Nyanteng as to the Indictment.

The fabrication of false charges and malicious prosecution of
MR. NYANTENG, and termination of his USCIS employment, by the
federal defendants was without provocation, legal authority
or justification.

By letter dated June 17, 2019, defendant Correia, in concert
and combination with the federal defendants, advised

plaintiff that that he (Correia) was confirming that Mr.

15
51.

52.

53.

54.

55.

Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 16 of 26 PagelD: 16
Nyanteng had voluntarily resigned his USCIS employment when,

in fact, Mr. Nyanteng had not issued a notice of resignation
from his USCIS employment; Mr. Nyanteng was thereafter
terminated with prejudice from USCIS employment.

Thereafter, as he was unemployed, destitute and desirous of
financially supporting his family, Mr. Nyanteng filed several
employment applications with large companies, such as UBER
and FedEx.

In each instance of seeing employment, plaintiff’s
application was denied or rejected because in conducting a
background investigation the prospective employer had
uncovered a criminal database entry noting that Mr. Nyanteng
had an open and unresolved criminal charge for bribery of a
federal official.

Mr. Nyanteng has no knowledge of such a charge being placed
against him and has never been served with a complaint or
summons regarding such a charge.

In retaliation against Mr. Nyanteng, for having prevailed
against the Indictment, the federal defendants caused this
spurious criminal charge to have been created in the first
place, although it is without factual or legal basis.

Mr. Nyanteng has been unsuccessful in having this charge
deleted against his name; in addition, anyone doing a Google
name search on Mr. Nyanteng is immediately provided with
several articles and notes regarding his arrest on August 06,
2014, but there is no mention that the charges were dismissed

or that an order of expungement was filed.

16
56.

57.

58.

59.

60.

61.

62.

63.

64.

Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 17 of 26 PagelD: 17

In this case, the federal defendants, and each of them,
targeted, followed, falsely arrested, fabricated evidence,
fabricated their official reports, falsely charged, and
maliciously prosecuted MR. NYANTENG for offenses he did not
commit, based in part on retaliation, racial animus and
racial profiling.

MR. NYANTENG committed no crime.

MR. NYANTENG was an innocent person.

MR. NYANTENG was traumatized, terrified, and feared for his
safety.

The fabrication of false evidence and charges and malicious
prosecution of MR. NYANTENG was the result of a conspiracy by
the federal defendants to frame and maliciously prosecute MR.
NYANTENG in part due to their racial animus toward and

profiling of Mr. Nyanteng.

MR. NYANTENG has suffered severe humiliation, embarrassment
and public shame. MR. NYANTENG is unable to defend himself
against the false charge of having bribed a federal official

and cannot defend himself against this false charge.

MR. NYANTENG was deprived of his liberty, incarcerated, and
subjected to a seraph of his body and his residence, in
violation of and contrary to the Fourth Amendment.

MR. NYANTENG, an innocent person, was arrested, interrogated,
and falsely charged with various offenses without
justification or probable cause.

The federal defendants engaged in a massive conspiracy to

cover up the misconduct of the federal defendants.
17
65.

66.

67.

68.

69.

Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 18 of 26 PagelD: 18
The federal defendants illegally investigated, followed,

stopped, falsely arrested, falsely charged, and maliciously
prosecuted MR. NYANTENG without reasonable suspicion or
probable cause.

Defendants displayed a clear racial bias, discriminatory
conduct, and employed intimidating tactics against MR.
NYANTENG, which is evident in the manner and the way they
conspired with each other to fabricate evidence to falsely
charge and maliciously prosecute him and thereafter to
suspend and terminate his federal employment.

The unlawful arrest, malicious prosecution and termination of
the USCIS employment of MR.NYANTENG was without provocation,

legal authority or justification.

The unlawful arrest, malicious prosecution and termination of
the USCIS employment of MR. NYANTENG and the resulting
conspiracy to cover-up the true nature of the incident by the
federal defendants, caused him to suffer severe and permanent
psychological and emotional distress, mental anguish,
degradation and public humiliation, which required the care
and treatment of physicians and medication, has and will in
the future require medical treatment, and has and will in the
future cause him to refrain from his daily activities and
normal pursuits.

The unlawful arrest, malicious prosecution and termination of
the USCIS employment of MR. NYANTENG, and the resulting
conspiracy to cover-up the true nature of the incident by the

federal defendants, caused him to suffer economic damages and

18
70.

Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 19 of 26 PagelD: 19

resulted in him having to hire a lawyer and expend thousands
of dollars to defend himself against the false charges.
Plaintiff, SAMUEL NYANTENG, repeats and realleges the
foregoing paragraphs of the Complaint in each of the following

Counts, as if fully set forth herein.

COUNT_I

BIVENS/42 U.S.C. § 1983 - Malicious Prosecution
The federal defendants, jointly and severally, acting in
their individual and official capacity as federal employees
and within the scope of their employment, filed false charges
against and maliciously prosecuted MR. NYANTENG, an innocent
person, without probable cause.
The federal defendants, jointly and severally, acting in
their individual and official capacity as federal employees
and within the scope of their employment, engaged in an abuse
of process when they falsely charged and maliciously
prosecuted MR. NYANTENG, an innocent person, on the basis of
racial animus and in retaliation for MR. NYANTENG prevailing
against the Indictment.
Despite knowing that the evidence the federal defendants
presented to the ECPO was inadmissible, tainted and/or
fabricated and false the federal defendants continued to
maliciously prosecute MR. NYANTENG for five years.
Despite knowing that the evidence the federal defendants

presented to the ECPO was inadmissible, tainted and/or

19
Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 20 of 26 PagelD: 20
fabricated and false the federal defendants failed to

investigate, contributed to, and permitted the prosecution of
MR. NYANTENG, maliciously and without probable cause.

The malicious prosecution of, and damages to MR. NYANTENG
resulting from the federal defendants conduct as described
herein, continued even after defendants obtained indisputable
evidence of MR. NYANTENG’S innocence and only ended when the
Judge Leath dismissed the charges on or about May 03, 2019,
more than five years after the malicious prosecution was
initiated, thus ending the malicious prosecution of MR.
NYANTENG.

The federal defendants, and each of them, are responsible for
the creation and fabrication of the false evidence upon which
the malicious prosecution was based.

Defendants’ actions in the presentation of false and
illegally obtained evidence, upon which MR. NYANTENG was
arrested, charged and prosecuted, was without probable cause

and was reckless and malicious.

By their unlawful conduct and abuse of authority, the federal
defendants, under color of law, deprived MR. NYANTENG of his
right to be free from malicious prosecution and abuse of
process under the Fourth and Fourteenth Amendment to the
United States Constitution and under the New Jersey State
Constitution, thereby depriving him of his liberty without
due process of law.

The federal defendants, collectively, are liable for their

failure to take any reasonable steps to protect MR. NYANTENG
20
13.

14.

15.

Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 21 of 26 PagelD: 21

from being maliciously prosecuted, despite having ample
evidence, time and opportunity to do so.

10. In all the foregoing, defendants initiated the prosecution of
MR. NYANTENG without probable cause and with reckless,
malicious, callous and deliberate indifference to MR.
NYANTENG’S constitutionally protected rights.

11. The malicious prosecution was the act of defendants jointly,
and defendants are jointly and severally liable for damages
to MR. NYANTENG.

12. As a direct and proximate result of the federal defendants’
misconduct and abuse of authority detailed above, Plaintiff,

SAMUEL NYANTENG, sustained the damages hereinbefore alleged.

COUNT IZ
(42 U.S.C. § 1985 Conspiracy)

Plaintiff, SAMUEL NYANTENG, repeats and realleges the foregoing
paragraphs of the Complaint as if same were fully set forth at
length herein.

Despite knowing that Mr. Nyanteng had not prepared or fileda
false or bogus I-751 application and that fabricated evidence
was submitted by several of the federal defendants as described
above, the federal defendants conspired to conceal the true nature of
the incident by unlawfully creating false reports of the
incident in furtherance of their conspiracy to frame MR.

NYANTENG.

The federal defendants, engaged in a conspiracy to cover-up the

true circumstances surrounding the arrest and prosecution of MR.

21
16.

17.

18.

19.

20.

Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 22 of 26 PagelD: 22
NYANTENG; the federal defendants failed to adequately investigate

the illegal, unreasonable and excessive use of force against MR.

NYANTENG.

The federal defendants, under color of state law, conspired with
each other, reached a mutual understanding, and acted to undertake
a course of conduct to cover up the true nature of the incident and
to injure, oppress, threaten, and intimidate MR. NYANTENG in the
free exercise and enjoyment of the rights and privileges and equal
protection of the law secured to him by the United States
Constitution, including his clearly established right to be free
from unlawful search, seizure, detention and arrest; the right to
be free from malicious prosecution; the right to privacy; and the
right not to be deprived of his liberty without due process of
law.

The federal defendants took numerous overt steps in furtherance
of such conspiracy, as set forth above.

As a direct and proximate result of federal defendants’ conduct
and abuse of authority detailed above, Plaintiff, SAMUEL

NYANTENG, sustained the damages hereinbefore alleged.

COUNT _IIZ

(Violation of the New Jersey Civil Rights Act
- N.J.S.A. 10:6-1 to 2)

Plaintiff SAMUEL NYANTENG repeats and realleges the foregoing
paragraphs of the Complaint as if same were fully set forth at
length herein.

Defendants, under color of statute, ordinance, reputation,
custom and usage have deprived and caused MR. NYANTENG to be

22
21.

22.

23.

24.

25.

Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 23 of 26 PagelD: 23

subjected to the deprivations of rights, privileges and
immunities secured by the New Jersey Constitution and law of the
State of New Jersey, including his right to liberty, his right to
be secure as a person against unreasonable searches and seizures,
his right to be free from unlawful detention, his right to be free
from false arrest and imprisonment, his right to be free from
malicious prosecution, his right to privacy, and his right to
freedom of association secured to him by the New Jersey State
Constitution.

At no time did the federal defendants have probable cause or any
grounds to believe MR. NYANTENG had committed any of the

offenses for which he was arrested and prosecuted.

Defendants, acting under color of law, intentionally deprived MR.
NYANTENG of his civil rights by, inter alia, unlawfully seizing
him, physically assaulting him, falsely arresting him, failing
to intervene to prevent the unlawful acts against him,
maliciously prosecuting him, and violating his right to privacy.
The federal defendants’ acts were done in knowing violation of
MR. NYANTENG’S legal and constitutional rights and have caused
MR. NYANTENG damages, including economic injury, humiliation,
mental pain and suffering and emotional distress.

Defendants’ deprivation of MR. NYANTENG’S civil rights violates
the New Jersey Constitution and gives rise to MR. NYANTENG’S
claims for redress under N.J.S.A. 10:6-1 et seq.

Based on the aforesaid conduct, the federal defendants, acting
under color of law, deprived and interfered with the exercise or

enjoyment by Plaintiff SAMUEL NYANTENG of the rights guaranteed
23
26.

27.

28.

Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 24 of 26 PagelD: 24
to him by the New Jersey Constitution including, but not limited

to:
a) The right to enjoy and defend life and liberty;
b) The right to pursue and obtain safety and
happiness;
Cc) The right to due process of law;
d) The right to equal protection of the laws;
e) The right to any other natural and unalienable

right retained by the people;
f) The right to privacy; and
g) The right to be free of cruel and unjust punishment.
As a direct and proximate result of defendants’ conduct and abuse
of authority detailed above, Plaintiff SAMUEL NYANTENG sustained

the damages hereinbefore alleged.

COUNT _IV
(Negligent and Intentional Infliction of
Emotional Distress)
Plaintiff SAMUEL NYANTENG repeats and realleges the foregoing
paragraphs of the Complaint as if same were fully set forth at
length herein.
When the federal defendants physically assaulted and employed
excessive and unnecessary force against Mr. Nyanteng, falsely
arrested him, lied about the true events that occurred,
retaliated against him, fabricated evidence and false charges
against him, initiated the malicious prosecution against him, and
publicly humiliated and embarrassed him, defendant Officers acted

intentionally or recklessly with deliberate disregard of a high

degree of probability that emotional distress will follow.

24
29.

30.

31.

32.

Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 25 of 26 PagelD: 25
Defendants’ conduct was extreme and as outrageous in character

and degree as to go beyond all possible bounds of decency.
Defendants’ conduct was so atrocious, it is utterly intolerable
in a civilized community.

As a direct and proximate result of defendants’ conduct and abuse
of authority detailed above, Plaintiff SAMUEL NYANTENG sustained
the damages hereinbefore alleged.

COUNT _V
Punitive Damages

Plaintiff SAMUEL NYANTENG repeats and realleges the foregoing
paragraphs of the Complaint as if same were fully set forth at
length herein.

The acts of the federal defendants as set forth herein, were so
willful, wanton, malicious and oppressive, it entitles MR.
NYANTENG to an award of punitive damages against said defendant
Officers.

WHEREFORE, Plaintiff SAMUEL NYANTENG respectfully prays that

this Court:
a. Assume jurisdiction over this action;
b. Award Plaintiff actual damages, expenses and other

economic losses;

Cc. Award Plaintiff general damages for injury, mental
anguish, and emotional distress, in an amount to be
determined by the enlightened conscience of an
impartial jury;

d. Award Plaintiff punitive (exemplary) damages
against the individual defendant Officers, to the
extent permitted by law, and award fees and
expenses;

e. Declare that the federal defendants, and each of
them, violated Plaintiff’s rights guaranteed him
under the United States Constitution;

25
Case 2:21-cv-10390 Document1 Filed 04/28/21 Page 26 of 26 PagelD: 26

fs Award Plaintiff’s attorney’s fees, pursuant to 42
U.S.C. §1988 and any other applicable provision(s)
of state and federal law;

g. Compel the federal defendants to take the steps
and action necessary to delete and remove from any
and all terrorist watch-list and State or federal
criminal history databases, and Google Mr.
Nyanteng’s August 06, 2014 arrest and that Mr.
Nyanteng does not now, nor has he ever had a
criminal charge against him for the bribery of a
federal official; and,

g. Award such other and further relief as the Court
deems just and proper.

DESIGNATION OF TRIAL COUNSEL

PLEASE TAKE NOTICE that attorney JARRED S. FREEMAN, ESQ. is
hereby designated as trial counsel in the above-captioned
litigation for the Plaintiff.

JURY _ DEMAND

PLEASE TAKE NOTICE that the Plaintiff demands a trial by jury

as to all issues so triable.

on

LAW OFFICES OF JARRED S. FREEMAN LLC

Attorneys for Plaintiff SAMUEL NYANTENG

Dated: April 28, 2021

26
